           Case 7:20-cr-00224-PMH Document 48 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
v.                                                           :   RESCHEDULING ORDER
                                                             :
Regina Cummings,                                             :   20 CR 224(PMH)
                           Defendants.                       :
                                                             :
-------------------------------------------------------------x

        A Status Conference in this matter has been rescheduled to March 22, 2021, at 10:00

a.m. Because of the current public health emergency, the Court will conduct the conference by

telephone conference call, provided that defendants waive their right to be physically present and

consent to appear by telephone after consultation with counsel.


        Members of the press and public may call the same number below but will not be

permitted to speak during the conference.


        Accordingly, it is hereby ORDERED:

        1. Defense counsel shall advise the Court in writing by 3/15/2021 as to whether their

clients waive their right to be physically present and consent to appear by telephone.

        2. At the time of the scheduled hearing, all counsel and defendants shall attend by calling

the following number and entering the access code when requested:

        Dial-In Number:            (888) 398-2342
        Access Code:               3456831



        Dated: January 22, 2021                         SO ORDERED:



                                                                  Philip M. Halpern, U.S.D.J
